Citation Nr: 1115494	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  06-07 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for residuals of right Achilles tendon repair.

2.  Entitlement to an initial compensable evaluation for hemorrhoids.

3.  Entitlement to an initial compensable evaluation for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from September 1982 to September 2004.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in February 2009.  This matter was originally on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Roanoke, Virginia.

The issue of entitlement to service connection for a right great toe disability as secondary to service-connected residuals of Achilles tendon repair and the issues of entitlement to service connection for chronic cough and sexual dysfunction as secondary to treatment for service-connected hypertension have been raised by the Veteran, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these claims, and they are referred to the AOJ for appropriate action.  

The issue of entitlement to an initial evaluation in excess of 10 percent for residuals of right Achilles tendon repair is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to March 5, 2008, the Veteran's hemorrhoid disability was not manifested by large or thrombotic hemorrhoids, persistent bleeding with secondary anemia, or fissures; since March 5, 2008, there is medical evidence of a fissure.

2.  During the appeal period, the Veteran's hypertension disability has not been manifested by diastolic pressure of predominantly 100 or more, or systolic pressure of predominantly 160 or more.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for hemorrhoids have not been met prior to March 5, 2008; however, resolving all doubt in the Veteran's favor, the criteria for a 20 percent evaluation for hemorrhoids have been met since March 5, 2008.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.114, Diagnostic Code 7336 (2010).

2.  The criteria for an initial compensable rating for hypertension have not been met at any time during the appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.104, Diagnostic Code 7101 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the Veteran's claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

Pursuant to the Board's February 2009 Remand, the Appeals Management Center (AMC) obtained medical records identified by the Veteran, scheduled the appropriate VA examinations for the issues on appeal, and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's February 2009 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to increased rating claims, section 5103(a) requires the Secretary, for increased-rating claims, to notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1279-80 (Fed. Cir. 2009) (Vazquez-Flores II); Vazquez-Flores v. Shinseki, 22 Vet. App. 37, 43 (2008) (Vazquez-Flores I).  Since the claims on appeal are downstream issues from grants of service connection, Vasquez notice is not required.  See VAOPGCPREC 8-2003 (Dec. 22, 2003). 

VA has met all statutory and regulatory notice and duty to assist provisions.  A letter dated in March 2009 fully satisfied the duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 183, Dingess, 19 Vet. App. at 473.  The letter informed the appellant of what evidence was required to substantiate the claims and of the appellant's and VA's respective duties for obtaining evidence, as well as how VA determines disability ratings and effective dates.  In addition, despite the fact that Vazquez notice is not required in this case, the March 2009 letter also specifically advised the Veteran that he should tell VA about or give to VA evidence that may affect how VA assigns a disability evaluation including statements from employers as to job performance, lost time, or other information regarding how his condition affects his ability to work. 
 
Ideally, the notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Although that was not done in this case, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the AOJ also readjudicated the case after the notice was provided.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ).  For these reasons, it is not prejudicial to the Veteran for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

As the Veteran has not indicated any prejudice caused by a content error and no such error is apparent, the Board finds no basis for finding prejudice against the Veteran's appeal of the issues adjudicated in this decision.  See Shinseki v. Sanders, 129, S. Ct. 1696 (2009) regarding the rule of prejudicial error.

The Veteran's service treatment records and identified post-service medical treatment records have been obtained, to the extent available.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The Veteran was accorded VA examinations in June 2004 and May 2009.  38 C.F.R. § 3.159(c)(4) (2010).  The May 2009 VA examiner addressed the severity of the Veteran's hemorrhoids and hypertension in conjunction with a review of the claims file and physical examination of the Veteran.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorders since he was last examined.  38 C.F.R. § 3.327(a) (2010).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The May 2009 VA examination report is thorough; thus this examination is adequate. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

The Veteran is appealing the original assignment of disability evaluations following awards of service connection for hemorrhoids and hypertension.  As such, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

Hemorrhoids

The Veteran's service-connected hemorrhoid disability is rated noncompensably disabling pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7336.  A noncompensable rating is warranted for mild or moderate disability.  A 10 percent rating is warranted for large or thrombotic hemorrhoids, which are irreducible and which have excessive redundant tissue, evidencing frequent recurrences.  A 20 percent rating is warranted when there is persistent bleeding and secondary anemia, or with fissures.

At the June 2004 VA examination, the Veteran reported that in approximately 2003, he had a scope done and was told to change his diet due to hemorrhoids.  The Veteran reported that he had blood with wiping and blood in his stool and that the last time this had occurred was the month prior.  The Veteran reported that he took laxatives and Preparation H, but he denied constipation, diarrhea, nausea, vomiting, abdominal pain, indigestion, and heartburn.  

Physical examination demonstrated no evidence of fissures or fistula, good sphincter tone, and brown colored stool.  Hemoccult was negative.  An external hemorrhoid was noted at the 9 o'clock position, and an internally palpable mass was noted at approximately the 3 o'clock position.  Diagnoses included external hemorrhoids diagnosed in 2003, internal hemorrhoid diagnosed in 2003, and Veteran with current condition, unresolved.

On his April 2005 Notice of Disagreement, the Veteran stated that he reported hemorrhoids prior to 2003 and that before, they were not bleeding constantly.  In February 2006, the Veteran reiterated that his hemorrhoids bled constantly.

The Veteran testified in February 2008 that he experienced flare-ups of two to three per week with pain and itching occasionally keeping him awake at night.  The Veteran also reported bleeding two to three times per month, but he denied bleeding to the extent of becoming anemic and rectal leakage.   

VA treatment records indicate that in July 2006, external hemorrhoids were present; the Veteran was advised to use Preparation H, take warm moist soaks, eat a high fiber diet, and advise if hemorrhoids became so problematic that he would consider surgery.  In April 2008, on physical examination, the Veteran demonstrated external hemorrhoid and slight decrease in sphincter tone.  

Treatment records from Kenner Army Health Clinic indicate that the Veteran presented on March 5, 2008 with complaints of rectal bleeding.  Physical examination demonstrated an anal fissure and external hemorrhoids.  Anal sphincter tone was normal and nontender.  Diagnoses included anal fissure and external hemorrhoids.  

At the May 2009 VA examination, the Veteran reported that his hemorrhoid symptoms had progressively worsened and that he used Anusol and over-the-counter Preparation H approximately two to three times per week.  The Veteran reported frequent bleeding, anal itching, burning, difficulty passing stool, pain, and swelling.  Physical examination demonstrated a 4-millimeter external hemorrhoid.  However, there was no evidence of thrombosis, bleeding, fissures, excessive redundant tissue, an anorecal fistula, anal or rectal stricture, or rectal prolapsed; and the sphincter was not impaired.  Diagnosis rendered was hemorrhoid.  The examiner noted that there were no significant effects on usual occupation and only moderate effects on daily toileting.      

The evidence does not demonstrate large, thrombotic, or irreducible hemorrhoids with excessive redundant tissue or hemorrhoids with persistent bleeding, anemia, or fissure prior to March 5, 2008; however, physical examination on March 5, 2008 demonstrated an anal fissure.  Although this fissure was not demonstrated at the May 2009 VA examination, affording the Veteran the benefit of the doubt, a 20 percent evaluation is warranted effective March 5, 2008, at which time an anal fissure was diagnosed.   

The 20 percent evaluation is the maximum available under Diagnostic Code 7336. Nevertheless, the Board has considered other potentially applicable Diagnostic Codes that allow for a rating in excess of 20 percent.  However, because the rating schedule clearly calls for rating internal and external hemorrhoids under Diagnostic Code 7336, there is no basis for assigning a schedular rating under an alternative diagnostic code under 38 C.F.R. § 4.114 (2010).  

Accordingly, a 20 percent evaluation, but no higher, is warranted from March 5, 2008 for the Veteran's hemorrhoids.

Hypertension

The Veteran's service-connected hypertension disability is rated noncompensably disabling pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101.  Under the provisions of Diagnostic Code 7101, a 10 percent rating is warranted when the diastolic pressure is predominantly 100 or more, or systolic pressure is predominantly 160 or more, or for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101.  A 20 percent rating contemplates diastolic pressure of predominantly 110 or more, or systolic pressure predominantly 200 or more.  Id.  A 40 percent rating is assigned when the diastolic pressure is predominantly 120 or more.  Id.  The highest rating of 60 percent rating is warranted when the diastolic pressure is predominantly 130 or more.  Id.

Review of service treatment records for the Veteran's year prior to his retirement as well as post-service medical records reveals no blood pressure readings with systolic pressure of 160 or more or diastolic pressure of 100 or more.  

At the June 2004 VA examination, the Veteran's blood pressure readings were 148/96, 132/74, and 146/90.  Diagnoses included hypertensive vascular disease diagnosed in approximately 2003, hypertensive vascular disease with fair control, and Veteran with multiple medications for management.

On his April 2005 Notice of Disagreement, the Veteran stated that he started taking medication for his high blood pressure in 2003 and indicated that his blood pressure readings were lower because of the medication that he takes.  In February 2006, the Veteran noted that he would have to stop taking his medication in order for his blood pressure to rise which would endanger his life.

In February 2008, the Veteran testified that he monitored his blood pressure weekly and was currently taking Lisinopril and Nifedipine for hypertension, and that as a result of taking this medication, he suffered from a chronic cough.  

At the May 2009 VA examination, the Veteran reported sexual dysfunction as a side effect of his treatment for hypertension.  On physical examination, the Veteran's blood pressure readings were 140/80, 126/78, and 138/94.  Diagnosis rendered was hypertension, and the examiner noted no hypertensive heart disease present, no significant effects on occupation, and no effects on usual daily activities. 

The criteria for an evaluation of 10 percent based on diastolic pressure of predominantly 100 or more or a history of diastolic pressure of predominantly 100 or more are consequently not met.  38 C.F.R. § 4.104, Diagnostic Code 7101.  Moreover, as there is no evidence of systolic pressure of 160 or more, the criteria for a 10 percent evaluation based on systolic pressure of predominantly 160 or more are also not met.  

Accordingly, a compensable evaluation for hypertension is not warranted for any time during the appeal period.

The preponderance of the evidence is against the claim for increased evaluation for hypertension.  As such, the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  

The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims (Court) held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  In the present case, there is no indication in the record that reasonably raised a claim of entitlement to a TDIU.

The Board also acknowledges that an extraschedular rating is a component of an increased rating claim.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for consideration in determining whether referral for an extraschedular rating is warranted include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1).  In the present case, the Board finds no evidence that the Veteran's service-connected hemorrhoid disability or hypertension disability presents such an unusual or exceptional disability picture at any time so as to require consideration of an extra-schedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  The disability does not result in symptoms not contemplated by the criteria in the rating schedule.  Hence, a remand of this matter for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an extraschedular evaluation is not required. 


ORDER

Entitlement to an initial compensable evaluation prior to March 5, 2008, for hemorrhoids is denied; entitlement to an evaluation of 20 percent as of March 5, 2008, but no higher, for hemorrhoids is granted.

Entitlement to an initial compensable evaluation for hypertension is denied.


REMAND

The Veteran's residuals of right Achilles tendon repair have been rated as 10 percent disabling pursuant to 38 C.F.R. § 4.73, Diagnostic Codes 5271-5024 (2010).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2010).  In this case, Diagnostic Code 5271 refers to limited motion of the ankle and Diagnostic Code 5024 refers to tenosynovitis.

Diagnostic Code 5024, instructs the rater to evaluate tenosynovitis based on limitation of motion of the affected parts, as degenerative arthritis (except in cases involving gout, which is not here demonstrated).  

Diagnostic Code 5271 provides a 10 percent evaluation for moderate limited motion of ankle, and a 20 percent evaluation for marked limited motion of the ankle.  The normal range of motion for an ankle is dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  38 C.F.R. § 4.71, Plate II.  A higher evaluation is only warranted when there is ankylosis of the ankle.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Dorland's Illustrated Medical Dictionary, 28th edition, p. 86.

Historically, the Veteran's service treatment records indicate that the Veteran presented with complaints of pain and swelling of Achilles tendon due to injury in early August 2002.  In October 2002, the Veteran complained of re-injury to Achilles tendon.  X-rays showed a complete tear of the Achilles tendon, and MRI revealed a right Achilles tendon rupture.  In November 2002, the Veteran underwent repair of the Achilles tendon of the right ankle with transfer of the flexor hallucis longus (FHL) tendon to the Achilles tendon.  Post surgical treatment records indicate that the Veteran did well, and that the wounds healed.  In January 2003, the Veteran started physical therapy.  In March 2003, the Veteran complained of tightness with increased walking and nighttime swelling.  In April 2003 and May 2003, the Veteran complained of right ankle stiffness in the morning but denied pain and swelling.  

In March 2005, the Veteran submitted a statement noting that he had right ankle arthralgia due to Achilles tendon rupture and that his right big toe did not bend due to removal of FHL tendon.  In April 2005, the Veteran submitted a Notice of Disagreement with the March 2005 rating decision in which he noted that prior to tearing his right Achilles tendon, he did not have to "sit on side of the bed every morning before sta[r]ting to walk to rotate my ankle in order to loosen it up" and that he was no longer able to bend his big toe.  In February 2006, the Veteran reiterated that his right big toe did not bend at the joint next to his toe nail and that he did not have full range of motion regardless of what the physician's assistant stated after his examination.   

The Veteran presented testimony before the Board in February 2008.  The Veteran reported pain with bending his foot, swelling, occasional cramping, cracking of the ankle and toes, and difficulty negotiating stairs.  The Veteran also reported that his foot gave out two to three times a week.  The Veteran estimated that he could walk comfortably for a block or two.

The Veteran underwent VA examination in June 2004 and May 2009.  Unfortunately, the May 2009 VA examination is insufficient for rating purposes as the examiner did not provide range of motion findings for the Veteran's right ankle and did not address the Veteran's neurological complaints.  The Board notes that in May 2009, the Veteran underwent private examination with Dr. Prakash at which time the Veteran reported tingling and numbness when working in the gym and long periods of driving and some discoloration in the middle of the toe.  Dr. Prakash noted that examination of the right foot showed decreased sensation over the saphenous nerve, absent flexion of the IP joint right foot, negative tinel sign at the tarsal tunnel and the lateral peroneal and sural nerve and recommended neurology evaluation for numbness. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his right ankle and/or right great toe that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2.  The Veteran should be afforded a VA examination to ascertain the severity of his service-connected residuals of right Achilles tendon repair, including any ankle, toe, or neurological residuals.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made. All pertinent symptomatology and findings should be reported in detail. Any indicated diagnostic tests and studies should be accomplished.  

Application of 38 C.F.R. § 4.40 regarding functional loss due to pain and 38 C.F.R. § 4.45 regarding weakness, fatigability, incoordination or pain on movement of a joint should be considered. See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The examiner should be asked to determine whether the Veteran's ankle and right great toe exhibits weakened movement, excess fatigability, or incoordination, and if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss or ankylosis due to any weakened movement, excess fatigability, or incoordination.  The examiner should also provide an opinion as to whether pain could significantly limit functional ability during flare-ups or when the ankle or right great toe is used repeatedly over a period of time.  This determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss or ankylosis due to pain on use or during flare-ups.  

The examiner should identify all lower extremity neurological manifestations of the Veteran's service-connected residuals of Achilles tendon repair.  Specifically, the examiner should identify all nerve(s) involved and degree of impairment to include all symptoms and manifestations (whether the involvement is only sensory, or if it is characterized by loss of reflexes, muscle atrophy, sensory disturbances, constant pain, etc.) as well as a characterization of the symptoms as to whether they represent complete paralysis or incomplete paralysis.  If incomplete paralysis is represented by the manifestations, this should be characterized as mild, moderate or severe.

3.  After adjudicating the referred issue of entitlement to service connection for a right great toe disability as secondary to service-connected residuals of Achilles tendon repair, the case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim. His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


